Citation Nr: 0336546	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-11 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1983.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a September 2001 rating 
decision of the Department of Veterans Affairs (VA), San 
Juan, the Commonwealth of Puerto Rico regional office (RO). 


FINDINGS OF FACT

1.  A June 1985 rating decision denied service connection for 
a back disability; the veteran was notified of the RO's 
decision and he did not file a timely appeal.

2.  The evidence received since the June 1985 rating decision 
consists of a private medical opinion regarding the veteran's 
current back pathology and his period of service; the 
evidence bears directly and substantially upon the specific 
matters under consideration, and it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The service medical records show treatment for acute and 
transitory back pain that resolved by treatment; the weight 
of the evidence does not support a finding that the veteran's 
current back disorder is attributable to his period of active 
military service.  


CONCLUSIONS OF LAW

1.  The RO's June 1985 rating action that denied service 
connection for back disability is final.  38 U.S.C. § 4005(c) 
(1982); 38 C.F.R. §§ 3.104, 19.129; 19.192 (1984); currently 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302 (2003).

2.  Evidence received since the RO's June 1985 rating action 
that denied service connection for a back disorder is new and 
material and the veteran's claim for service connection for 
this benefit is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2003).

3.  A chronic back disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  The veteran was notified in the June 2002 
statement of the case (SOC) and the February 2003 
supplemental statement of the case (SSOC) of the laws and 
regulations governing his claim.  This was sufficient for 
notification of the information and evidence necessary to 
substantiate the claim, and the veteran has been adequately 
informed as to the type of evidence that would help 
substantiate his claim.

A July 2001 letter informed the appellant of what information 
and evidence needed to be supplied, and what VA would do to 
assist in obtaining pertinent evidence.  It informed him that 
VA would assist in obtaining identified records, but that it 
was the veteran's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  The veteran was also notified of what 
evidence he must obtain to successfully prosecute his claim, 
what evidence VA had obtained and that VA had assisted him in 
attempting to obtain evidence that he had identified as 
relevant to his claim.  Additionally, the veteran was 
informed of the provisions of 38 C.F.R. § 3.159 (2003).  The 
veteran indicated in his appeal, dated July 2002, that 
medical records relevant to his claim were to be found at 
VAMC San Juan and from a private physician in Puerto Rico.  
The relevant medical documents have been retrieved and 
associated with the claims folder.  The veteran has not 
identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The court found that the 30-day period provided 
in § 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, in this case the letter was 
sent to the veteran in July 2001, over two years prior to the 
Board's consideration of this case.  Furthermore, neither the 
veteran nor his representative has indicated the presence of 
any additional materials required to properly adjudicate the 
veteran's claim.  Thus, the Board finds that the PVA case 
does not require any delay in consideration of the veteran's 
claim.  

On appellate review, the Board sees no areas in which further 
development is needed.  The RO has essentially met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. At 394; VAOPGCPREC 16-92.
  
The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

New and Material Evidence

A June 1985 rating decision denied service connection for a 
back disability.  The basis for the denial was that there was 
no objective evidence of inservice incurrence of a 
disability.  The veteran was notified of the RO's decision in 
June 1985.  The veteran did not appeal the decision within 
one year of the notification letter and the decision is 
final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 
19.129; 19.192 (1984); currently 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104, 20.302 (2003).

Consequently, because the June 1985 decision is final, the 
veteran's current claim of service connection for a back 
disorder may be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudications.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156. 

The regulation regarding new and material evidence was 
amended.  38 C.F.R. § 3.156(a) (2003).  This amendment 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim of entitlement to service connection was 
filed prior to that date in March 2001.  Therefore, the 
amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative. Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The RO determined in its June 1985 decision that the evidence 
did not establish that a chronic back disability had its 
onset in service.  In order to reopen the claim, the veteran 
would have to submit new and material evidence.

Such evidence would have to tend to prove the merits of the 
claim as to each essential element that was a specified basis 
for the previous denial.  Evans, supra. Thus, in this case, 
to be new and material the evidence would need to be 
probative of the questions of whether there was any objective 
evidence of inservice incurrence of a back disorder and/or a 
nexus between current pathology and the period of service.

The evidence received since the June 1985 decision consists 
of private medical records, including a nexus opinion dated 
October 2002.  In the report, the examiner stated: "On my 
opinion, the actual condition of the [veteran] reflecting 
muscle spasms, back pains, and mental distress are related 
with the [inservice] accident previously mentioned."  

This nexus evidence was not previously of record, and it 
bears directly and substantially upon the specific matters 
under consideration.  It is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2003).  Accordingly, the veteran's claim 
for service connection for a back disorder is reopened.

Service Connection

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the SOC and SSOC 
provided the veteran with the laws and regulations pertaining 
to consideration of the claim on the merits.  The discussions 
in the SOC and SSOC essentially considered the veteran's 
claim on the merits.  Additionally the veteran has provided 
argument addressing his claim on the merits.  Accordingly, 
the Board finds that the veteran would not be prejudiced by 
its review of the merits at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003). 

The veteran's induction examination dated  February 1980 
indicated no past or present back pathology.

A service medical record dated July 1982 indicated that the 
veteran was treated for injuries sustained during a motor 
vehicle accident in July 1982 in Germany.  The veteran 
suffered a scalp and knee laceration, a soft tissue 
contusion, and a mild renal contusion, with no nerve or 
artery involvement.  The lacerations were sutured. The 
medical record indicated no complaints of or treatment for 
back pain.

Another service medical record dated August 1982 reflects 
complaints of back pain sustained while loading equipment on 
a vehicle.  The veteran indicated that nothing popped, but 
rather it felt like stretched muscles.  The assessment was 
lower back pain due to exertion.   
    
A document dated January 1983 indicated that the veteran 
elected to not undergo a service separation medical 
examination. 

Private medical records dated November 1983 and January 1984 
indicated that the veteran complained of pain in the 
posterior left quadrant of the back and that sitting bothered 
him.  The diagnosis was muscle spasm and a lumbar affection.  
A VA examination report dated February 1984 indicated that 
the veteran attended the examination with a cane and reported 
lower back pain related to a motor vehicle accident in 
service.  The assessment was lumbosacral traumatic strain and 
myositis, characterized as chronic and moderate to severe in 
nature.  

Workers compensation records dated August 2000 indicated that 
the veteran sustained cervical, lumbosacral, and dorsal 
strains and received the maximum benefit of treatment.  
Outpatient treatment records dated July 2001 diagnosed 
moderate degenerative lumbar spondylosis.

A letter from a private physician dated October 2002 
indicated that the veteran had been suffering severe back 
pain with limitation of movement since his first day of 
treatment by the physician in March 2000.  The physician 
attributed the veteran's back pain to the inservice motor 
vehicle accident, stating that an accident like the one 
incurred by the veteran while in service will demonstrate 
future consequences and maladies in the patient's well-being, 
and that the patient's current muscle spasms and back pain 
are related to his period of active military service. 

A VA spine examination was performed in January 2003.  The 
report of that examination indicated that the entire claims 
folder was reviewed prior to the examination.  For clinical 
purposes it was noted that the workers compensation claim 
related to a work accident in 2000, when the veteran injured 
his back and neck while lifting a heavy object.  The veteran 
complained of low back pain, and a sharp radiating pain down 
to his knee.  The veteran was ambulating using a one-point 
cane.  His gait was steady.  The veteran was functionally 
assessed as being capable of independent activity required 
for normal daily living.  

The veteran exhibited erect posture with good head/trunk 
alignment.  There was no asymmetry in appearance.  He had 
fluidity in back movements during ambulation and had a small 
hitch when going from flexion to extension.  A lumbar CT scan 
was performed.  The impression was a congenital anomaly of 
the posterior elements of the L5 vertebra suggesting spina 
bifida occulta of the S1 posterior elements, with stenosis of 
the left S1 lateral recess secondary to congenital bony 
anomaly, and anterior bridging osteophytes at L2-L3 and L3-L4 
without any disc pathology noted.

The diagnosis was lumbar myositis with a congenital bony 
anomaly and anterior bridging osteophytes without disc 
pathology.  The examiner indicated that the congenital 
anomaly and the bridging osteophytes were not thought to be 
related to military service, and that it was unlikely that 
the patient's current back disability was related to any 
service injury or incident. 

In reviewing the evidence of record, the Board notes that the 
low back pain exhibited in service was acute and transitory 
and appeared to resolve with treatment.  The veteran was 
treated for complaints of lower back pain in the years 
following service, and that current back pathology exists.  
However, the record does not indicate a finding of chronic 
back disability until approximately August 2000, some 17 
years after service, when the veteran incurred a lifting 
injury while working, and for which he received worker's 
compensation benefits.  Prior to that time, the record 
indicates complaints of acute and transitory back pain, which 
was relieved through treatment.  

Further, though two medical opinions of record reach 
different conclusions regarding the veteran's current back 
pathology and his period of military service, the Board notes 
that the VA examination report dated January 2003 offers a 
more thorough and reliable opinion.  The examiner stated in 
the report that the entire claims folder, including all 
service medical records, was reviewed in its entirety.  A 
thorough spinal examination was conducted, and specific 
questions regarding the etiology of the veteran's pathology 
were addressed.

In contrast, the private medical opinion dated October 2002 
relies only upon the service-related documents deemed 
relevant by the veteran and presented to the examiner 
pursuant to the rendering of her opinion.  Further, the 
private medical opinion concludes that the veteran's current 
back pathology is related directly to the trauma his back 
received during his motor vehicle accident in 1982.  However, 
as mentioned previously, the veteran was not treated for back 
pain resulting from the motor vehicle accident.  Rather, the 
only finding of inservice back pain occurred in August 1982 
when the veteran loaded equipment onto a vehicle.  The pain 
was transitory and relieved with the application of a heating 
pad.  There are no complaints or findings related to the back 
in the remainder of the veteran's service medical records.  

Further, the private medical opinion purporting to show a 
nexus between current pathology and the veteran's period of 
service is based on the veteran's own reported history of 
inservice back injury and is not supported by the 
contemporaneous medical evidence.  Medical opinions have no 
probative value when they are based on an inaccurate factual 
predicate, such as the veteran's self- reported or inaccurate 
history.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
548 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993), and most 
recently, Pond v. West, 12 Vet. App. 341 (1999) where the 
appellant was himself a physician.

The Board acknowledges the testimony of the veteran to the 
effect that the veteran incurred back pain while in service, 
and suffered back pain in the years following service.  
However, the lack of contemporaneous medical evidence 
documenting a diagnosis of chronic back disability during the 
veteran's period of service weighs against a finding that a 
chronic back disability was incurred in or aggravated by 
service.

Although the veteran contends that his current back disorder 
is related to an inservice cause, the Board notes that the 
veteran's opinion as to medical matters, no matter how 
sincere, is without probative value because he, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The preponderance of the evidence is against the veteran's 
claim for service connection for a back disorder.  As such, 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran; the benefit-of-the- doubt rule is not applicable, 
and the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for a back 
disorder, the claim is reopened.

Service connection for a back disorder is denied. 



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



